DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statement(s) (IDS) have been filed with this application or since 30 October 2021, the date of the Applicant’s most recent response.
 
Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 3, 10 and 12 have been amended.  Claims 8, 17 and 18 have been cancelled.  Claims 1-7, 9-16 and 19-27 are presented for examination, of which Claims 1 and 10 are the only independent claims.  Action on the merits follow:

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11-17 of 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of “transferring value from one account to another account”.  The claims from both the present application and Application No. 14/474,228 are significantly similar and the claimed features seem to be identical with various obvious alternate method.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-7, 9-16 and 19-27 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claim 1 is directed to a process and Claim 10, being substantially similar to Claim 1, is directed to a product of the process in the form of computer code.  The answer is YES.

Step 2A:  Claims 1-7, 9-16 and 19-27 recite a system and a method directed to the abstract idea of “transferring value from one account to another account”, (Spec ¶¶ [0004], [0006] and [0023]).  Thus, account management, a particular form of organizing of a human activity, is a commercial or legal interaction in the form of marketing, sales activities or business relations.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, generating a request for funding account information”, “receiving a selection by the user”, “obtaining funding account information”, “generating a total transaction amount indicator field for display”, “generating virtual fee selection buttons for display”, “generating a complete transfer button for display”, “receiving an input from the user of a selection of the complete transfer button”, “sending the funding account information and the receiving account information”, “receiving a transfer status message indicating the authorization of the transferring value was successful”, “monitoring for a triggering event based on one or more of a geographic location of the consumer”, “sending the contact information for the user to a merchant” and “receiving correspondence from the merchant”.  The steps represent a series of actions which contribute to “transferring value from a funding account to a receiving account” which is a fundamental economic activity and which falls under the grouping of commercial or legal interaction in the form of marketing, sales activities or business relations.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “server computing device” for storing data and a “transaction processor” for executing instructions.
The server computing device is recited at a high level of generality (i.e. stores funding account information). The transaction processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of sending and receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “server computing device” and “transaction processor” are recited at a high level of generality and are recited as performing generic computer functions 
The generic computer based limitations of “accessing a swap service to facilitate transferring value from a funding account to a receiving account”, generating a request for funding account information”, “receiving a selection by the user”, “obtaining funding account information”, “generating a total transaction amount indicator field for display”, “generating virtual fee selection buttons for display”, “generating a complete transfer button for display”, “receiving an input from the user of a selection of the complete transfer button”, “sending the funding account information and the receiving account information”, “receiving a transfer status message indicating the authorization of the transferring value was successful”, “monitoring for a triggering event based on one or more of a geographic location of the consumer”, “sending the contact information for the user to a merchant” and “receiving correspondence from the merchant” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
NO.

The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims.  The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test.  Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea.  Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea.        
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 1 and 10 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9, 11-16 and 19-27 do not resolve the issues raised in the independent claims.  Claims 2-7, 9, 11-16 and 19-27 are directed toward additional steps which further narrow the independent claim steps.  Accordingly, claims 2-7, 9, 11-16 and 19-27 are rejected as 

Response to Arguments

12.	Rejections under Provisional Double Patenting:
	With respect to the rejections at issue, Applicant asserts that “1-18 are provisionally rejected on the ground of non-statutory double patenting as
being unpatentable over claims 1-9 and 11-20 of co-pending Application No. 14/474,228. The Applicant respectfully disagrees with the rejection and the reasoning thereof, nevertheless, will file a terminal disclaimer, if still appropriate, when the claims are otherwise deemed allowable.”, (see Remarks, Page 14 ¶ 2).
	The Examiner reviewed the amended claims for both the instant application and those of Application No. 14/474,228.  The Examiner had determined that the amended features do not make these claim sets patentably distinct from each other.  The Applicant makes no other assertions or arguments with regard to the rejection under Provisional Double Patenting and therefore, the Applicant’s arguments are not persuasive and the subject rejections are maintained.

13.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 05 February 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

With respect to the rejections at issue, Applicant asserts that “as amended, it is clear that claim 1 does not recite subject matter that falls within any of the abstract idea groupings above. For instance, the claimed solution does not recite any mathematical relationships, formulas, or calculations. Further, the claimed solution does not recite a metal process because the steps are not practically performed in the human mind”, (see Remarks, Page 15 ¶ 2).  
The Examiner respectfully disagrees and points to the 101 rejection above for further explanation.  The Examiner notes that consistent with the Applicant’s amendments, the 101 rejection above has been modified to include these newly added claim language.  The thrust of the original rejection remains the same because the amended features do not add any meaningful details to modify the main concept for each of the limitations in claim 1.  
The abstract idea is recited above in Step 2A: as “transferring value from one account to another account”, which is articulated in the Applicant’s own disclosure (Spec ¶¶ [0004], [0006] and [0027]).  Applicant’s added claim limitations directed to the “swap service” displayed on the consumer device does not alleviate the fact that the transfer funds from one account to another is, in and of itself, an abstract idea.   
Accordingly, the Applicant’s arguments regarding the newly added claim language are not persuasive.

Further, the Applicant asserts that “because the claimed solution is not directed to any of the abstract idea groupings, the analysis should cease at prong 1 of revised step 2A. Nevertheless, the Applicant respectfully submits that the claimed solution 1s 
The Examiner respectfully disagrees because the concept of online gift card management is and abstract idea, regardless of the requirement for a customer to create a user account or not.  
The Applicant further asserts that “Without the claimed solution, an owner of a gift card would need to first sign up for an account, would need call a service provider to inquire balance information, and would have to accept to pay a certain fee for a particular use of the gift card”, (see Remarks, Page 16, ¶ 2.
The Examiner respectfully disagrees because there are online sites which offer these details on a wide variety of gift cards without the need to establish a user account, nor call the service provider, nor pay any sort of fee for the information available online.  The Examiner refers to the following website as one example for such a service, a copy of which is attached with this office action:  https://web.archive.org/web/20130629200356/https://www.giftcardgranny.com/gift-card-balance-check/

the subject rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorensen (US 20090119209 A1) discloses a financial transaction processing system and network that supports multiple types of financial and other transactions which may be initiated or confirmed using a mobile device, internet or telephone. The system employs one or more centralized host processors which connect to one or more clearing banks, and to a network of various other partners which may include custodian banks and other service providers such as merchants. The host processor acts as a communications switch validating incoming transaction requests from users and routing them to the appropriate partners for execution. The central processor maintains user records that can be queried by the partner processors. The financial network provides accessibility, speed and finality of settlement in transactions by using several settlement methods including the use of correspondent bank accounts held at the clearing banks or other interbank settlement methods such as the ACH.  
Jurss (US 20130198071 A1) discloses a mobile solution to enable users to perform financial transaction over a network using a mobile device. These techniques allow users to maintain a single personal account identifier or number referred to as a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL R KLOBERG/Examiner, Art Unit 3698



/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691